Case 2:20-cr-00113-HCN-DAO Document 1 Filed 03/04/20 PageID.1 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)                                 ·:~ n 1:1tfo
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
                                                                                  , rt?Jrr
                                                                                             ' '-·'' f:(l!Jo T
Attorneys for the United States of America                              2020 f>M!? _L1                  . ,, .
Office of the United States Attorney                                                  A It:             l1 8
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
                                                                 SEA    ,;
                                                                         i '; ,,, -
                                                                          il"h'lU ilr\r,
                                                                   · ·. . L L:~./t..J. rt
                                                                                         '
                                                                                         ., ,.
                                                                                                  fri
Telephone: (801) 524-5682
Email: Michael.Thorpe@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                               INDICTMENT

         Plaintiff,                          VIOLATION:

         vs.                                 COUNT I: 18 U.S.C. § 922(g)(l),. Felon
                                             in Possession of Firearms.
  CASEY LEE MILER,

         Defendant.                             Case: 2:20-cr-00113
                                                Ass!gned To: Nielson, Howard          c., Jr
                                                Assign. Date : 3/4/2020
      The Grand Jury Charges:                   Description:


                                        COUNT!
                                  18 u.s.c. § 922(g)(1)
                            [Felon in Possession of Firearms]

       Beginning on or about November 11, 2019, through November 20, 2019, in the

Central Division of the District of Utah,

                                  CASEY LEE MILER,

 defendant herein, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess firearms, to wit: a

Glock GMBH Model 22, .40 caliber pistol and a Smith & Wesson Model 500, 500
Case 2:20-cr-00113-HCN-DAO Document 1 Filed 03/04/20 PageID.2 Page 2 of 2




caliber revolver, and the firearms were in and affecting commerce; all in violation of 18

U.S.C. § 922(g)(l).



                                                 A TRUE BILL:




                                                                  ......,....

                                                 FOREPERSON OF


JOHN W. HUBER
United States Attorney




~~~
MICHAEL J. TH@1U>
Assistant United States Attorney · ·




                                             2
